     Case 1:19-cr-00275-NONE-SKO Document 14 Filed 04/17/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, #122664
      Federal Defender
 2    PEGGY SASSO, #228906
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950

 6    Attorneys for Defendant
      EDGAR BARRERA
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                             Case No. 1:19-cr-00275-NONE-SKO
12                                  Plaintiff,
                                                            STIPULATION TO CONTINUE STATUS
13                            v.                            CONFERENCE; ORDER
14    EDGAR BARRERA,                                        Date: June 1, 2020
                                                            Time: 1:00 p.m.
15                                  Defendant.              Judge: Hon. Sheila K. Oberto
16
17           IT IS HEREBY STIPULATED by and between the parties through their respective
18    counsel, JOSEPH BARTON, Assistant United States Attorney, counsel for plaintiff, and
19    PEGGY SASSO, Assistant Federal Defender, counsel for defendant Edgar Barrera, that the
20    status conference scheduled for April 20, 2020 may be continued to June 15, 2020, at 1:00 p.m.
21           On April 15, 2020, the government provided defense counsel with a plea agreement. On
22    April 16, 2020, defense counsel began a telephonic conversation with Mr. Barrera regarding the
23    offer but the jail phone cut off after twenty minutes. Because more time is needed for plea
24    negotiations and for defense counsel to communicate with her client, the parties respectfully
25    request that Mr. Barrera’s first status conference be continued until June 1, 2020.
26           The parties agree that the time resulting from the continuance shall be excluded until,
27    June 15, 2020, in the interests of justice, including but not limited to, the need for the period of
28    time set forth herein for effective defense preparation, defense investigation, and plea negotiation
     Case 1:19-cr-00275-NONE-SKO Document 14 Filed 04/17/20 Page 2 of 2


 1    purposes pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties

 2    further agree that the ends of justice served by taking this action outweigh the best interest of the

 3    public and the defendant in a speedy trial.
 4
 5                                                                Respectfully submitted,
 6                                                                McGREGOR W. SCOTT
                                                                  United States Attorney
 7
 8    DATED: April 16, 2020                                 By:     /s/ Joseph Barton
                                                                  Joseph Barton
 9                                                                Assistant United States Attorney
                                                                  Attorney for Plaintiff
10
11                                                                HEATHER E. WILLIAMS
                                                                  Federal Defender
12
13    DATED: April 16, 2020                                 By:     /s/ Peggy Sasso
                                                                  Peggy Sasso
14                                                                Assistant Federal Defender
                                                                  Attorney for Defendant
15                                                                Edgar Barrera
16
17
                                                                  ORDER
18
19
20    IT IS SO ORDERED.
21
      Dated:        April 16, 2020                                              /s/   Sheila K. Oberto   .
22                                                                    UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
       Barrera: Stipulation to Continue Status Conference           -2-
